DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations of independent claims 1 and 11 reciting “wherein, in step (c), the second region is surface milled at a depth sufficient to remove any visual discernibility of texture formed in the overlapped sub-region of the first region in step (b)” (claim 1) and “(c) texturing ... in a manner sufficient to remove any visual discernibility of texture formed in the overlapped sub-region of the first region in step (b)” (claim 11) are indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of these elements. Applicant’s specification fails to provide proper guidance for determining when texture is visually discernable and when it is not. At paragraph [0048], the detailed description describes a preliminary milling option that comprises a low Ra value that does not produce “visually discernable ridges”. However, this is a preliminary milling operation, not the second pass and “texture” encompasses a much broader scope than “ridges”. One ordinary skill in the art would recognize that texture can visually exist (or be discernable) with or without discernable ridges. Even with respect to ridges, it is still unclear at what depth of the milling or at what Ra value the ridges created in the first pass cease to be visually discernable. At paragraphs [0053] and [0075], the detailed description describers a second pass that removes the material of the grooves formed by the first milling pass. However, this fails to establish guidance for one ordinary skill in the art to determine the boundary of when texture is visually discernable. There is not disclosure pertaining to the required milling depth, or spin rate, or feed rate that would help delineate when texture is discernable and when it is not. It is recommended to amend to positively recite milling depth or milling texturing parameters (i.e. feed rate, spin rate), or positively recite that the second pass removes the material of the first pass, in lieu of the above indefinite language. Claims 2-10, 12-19 are rejected based on their dependencies to 1 and 11, respectively. For examining purposes, when material formed by the first pass is removed via the second pass milling, these claimed limitations will be considered to be met. 


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-5, 7-8, 10-12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-9 and 11 of U.S. Patent No. 11,033,786. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are nominal phrasing differences. The scope of the patented claims, though couched in different terms, read on the present claims. 

4.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 11,033,786 in view of MPEP case law. 
With respect to claim 6, the patented claims teach wherein Ra1 is at least two times greater than Ra2, but does not expressly disclose wherein Ra2 is at least 90 micro inches less than Ra2. However, However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.   Here, Golden et al. (US Pub. No. 2009/0318243) – cited as extrinsic evidence, teaches wherein the surface roughness “allows the golfer to apply more friction to the ball during use, allowing the golfer to put more spin on the ball and have greater control of the ball” (paragraph [0038]). Golden et al. further establishes that the texture of the face can be selected to “enhance playability” (paragraph [0039]). Lastly, Golden et al. considers the confines of regulating bodies as it relates to surface roughness “where impact is intended” (paragraph [0009]). At the time of applicant’s effective filing, one ordinary skilled in the art would have found it obvious to optimally select the surface roughness in the first and second regions, including Ra1 at least two times greater than Ra2 (claim 6), for the expected purpose of providing optimal playability and desired control for a variety of shots played with a wedge. For shots around the green that don't require much carry or loft, players are known to close the face and hit the ball on the toe of the club – see paragraph [0039] of Golden et al.  One ordinary skill in the art recognizes that increased roughness values provide the golfer with more control of the ball for these types of shots due to increased backspin on the ball at impact. Players can control the amount of roll out distance or ‘check’. For Ra2, which substantially coincides more with the score lines and primary surface “where impact is intended”, increased surface roughness is desirable for increased control, however, too much roughness will be detrimental in that it will cut up balls due to higher swing speeds of full wedge shots, and run the risk of roughness levels that exceed thresholds allowed by the USGA.  For this reason providing a Ra2 less than Ra1 is optimal. 

5.	Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of U.S. Patent No. 11,033,786 in view of Ripp et al. (US Pub. No. 2014/0206473).
With respect to claim 9, the patented claims do not expressly teach the claimed particulars of the first and second region. However, analogous art reference Ripp et al. teaches wherein the first region defines a first heelward boundary and the second region defines a second heelward boundary that is coincident with the first heelward boundary (paragraphs [0062]-[0064]). At the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to combine this features of Ripp et al. The motivation to combine is to increase roughness in the region toe-ward, thereby permitting easier toe-down shots with larger surface area for the increased textured region Ra1.  

6.	Claims 11, 13-14, 16-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8-9, 11of U.S. Patent No. 11,033,786 in view of Ripp et al. (US Pub. No. 2014/0206473).
Patented claims 1, 5-6, 8-9, 11, though couched in different terms, read on current claims 11, 13-14, 16-17 and 19, sans element (d) in claim 11. However, analogous art reference Ripp et al. teaches forming a plurality of scorelines in the striking face, wherein: a first virtual vertical plane perpendicular to the striking face passes through a toe-wardmost extent of the scorelines; a second virtual vertical plane parallel to the first virtual vertical plane passes through a heel-wardmost extent of the scorelines; and the non-overlapped sub-region of the first region is located entirely toe-ward of the first vertical plane (paragraphs [0062]-[0064]). At the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to combine this features of Ripp et al. The motivation to combine is to increase roughness in the region toe-ward, thereby permitting easier toe-down shots with larger surface area for the increased textured region Ra1.  

7.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 11,033,786 in view of Ripp et al. (US Pub. No. 2014/0206473).
With respect to claim 15, the patented claims as modified by Ripp et al teach wherein Ra1 is at least two times greater than Ra2, but does not expressly disclose wherein Ra2 is at least 90 micro inches less than Ra2. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.   Here, Golden et al. (US Pub. No. 2009/0318243) – cited as extrinsic evidence, teaches wherein the surface roughness “allows the golfer to apply more friction to the ball during use, allowing the golfer to put more spin on the ball and have greater control of the ball” (paragraph [0038]). Golden et al. further establishes that the texture of the face can be selected to “enhance playability” (paragraph [0039]). Lastly, Golden et al. considers the confines of regulating bodies as it relates to surface roughness “where impact is intended” (paragraph [0009]). At the time of applicant’s effective filing, one ordinary skilled in the art would have found it obvious to optimally select the surface roughness in the first and second regions, including Ra1 at least two times greater than Ra2 (claim 6), for the expected purpose of providing optimal playability and desired control for a variety of shots played with a wedge. For shots around the green that don't require much carry or loft, players are known to close the face and hit the ball on the toe of the club – see paragraph [0039] of Golden et al.  One ordinary skill in the art recognizes that increased roughness values provide the golfer with more control of the ball for these types of shots due to increased backspin on the ball at impact. Players can control the amount of roll out distance or ‘check’. For Ra2, which substantially coincides more with the score lines and primary surface “where impact is intended”, increased surface roughness is desirable for increased control, however, too much roughness will be detrimental in that it will cut up balls due to higher swing speeds of full wedge shots, and run the risk of roughness levels that exceed thresholds allowed by the USGA.  For this reason providing a Ra2 less than Ra1 is optimal. 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-7, 9-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ripp et al. (US Pub. No. 2014/0206473) in view of Peterson (US Pub. No. 2011/0200407). 
With respect to claim 1, Ripp et al. teaches a method of manufacturing a golf club head, the method comprising: (a) providing an intermediate golf club head body (i.e. cased body, heat treatment / case hardened, and sandblasted) that, when oriented in a reference position, has a heel portion, a toe portion, a top portion, a bottom portion, and a striking face having a striking face periphery ; (b) texturing a first region of the striking face by surface milling in a first pass 108 (“preliminary face milling”); and (c) texturing a second region of the striking face subsequent to step (b) by surface milling in a second pass, the second region partially overlapping the first region thereby dividing the first region into an overlapped sub-region and a non-overlapped sub- region paragraphs [0058]-[0064]). 
Ripp et al. teaches wherein the second pass is “superimposed” into the microgrooves of the overlapped region (paragraph [0077]), but does not expressly teach wherein the second pass mill is at a depth sufficient to remove any visual discernibility of texture formed in the overlapped sub-region of the first region in step (b). However, Peterson, directed to the analogous art of face texturing, teaches such a feature as a second milling pass to have a depth sufficient to remove any visual discernibility of texture formed in the first pass (Fig. 8 showing second pass 849 having a depth such that the material from first pass 844 is removed; paragraph [0049]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious use the second pass milling operation with a milling depth sufficient to remove the material of the first milled pass. The motivation to combine is to provide a desired groove configuration with a desired groove shape (paragraph [0049]). The proposed combination is considered to have a reasonable expectation of success as Ripp et al. teaches the second pass milling to be superimposed onto the grooves formed in the first pass in the overlapped region. 
With respect to claims 2-4, Ripp et al. teaches forming a plurality of scorelines in the striking face (Fig. 8, step 112), wherein: a first virtual vertical plane perpendicular to the striking face passes through a toe-wardmost extent of the scorelines; a second virtual vertical plane parallel to the first virtual vertical plane passes through a heel-wardmost extent of the scorelines; and the non-overlapped sub-region of the first region is located entirely toe-ward of the first vertical plane (paragraphs [0062], [0064], [0086]); wherein the step of forming a plurality of scorelines occurs subsequent to the steps (a), (b), and (c) (Fig. 8; paragraph [0099]) and further comprising media blasting a portion of the striking face including at least the second region (paragraph [0074]).
With respect to claims 5-6, Ripp et al. inherently teaches Ra1 and Ra2, but does not expressly disclose the numeric values for Ra1 and Ra2. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.   Examiner cites to Golden et al. (US Pub. No. 2009/0318243) as extrinsic evidence establishing that surface roughness “allows the golfer to apply more friction to the ball during use, allowing the golfer to put more spin on the ball and have greater control of the ball” (paragraph [0038]). Golden et al. further establishes that the texture of the face can be selected to “enhance playability” (paragraph [0039]). Lastly, Golden et al. considers the confines of regulating bodies as it relates to surface roughness “where impact is intended” (paragraph [0009]). At the time of applicant’s filing, one ordinary skilled in the art would have found it obvious to optimally select the surface roughness in the first and second regions, including Ra1 at least two times greater than Ra2 (claim 5), and Ra2 at least 90 micro in. less than R1 (claim 6), for the expected purpose of providing optimal playability and desired control for a variety of shots played with a wedge. For shots around the green that don't require much carry or loft, players are known to close the face and hit the ball on the toe of the club – see paragraph [0039] of Golden et al.  One ordinary skill in the art recognizes that increased roughness values provide the golfer with more control of the ball for these types of shots due to increased backspin on the ball at impact. Players can control the amount of roll out distance or ‘check’. For Ra2, which substantially coincides more with the score lines and primary surface “where impact is intended”, increased surface roughness is desirable for increased control, however, too much roughness will be detrimental in that it will cut up balls due to higher swing speeds of full wedge shots, and run the risk of roughness levels that exceed thresholds allowed by the USGA.  For this reason providing a Ra2 less than Ra1 is optimal. 
With respect to claim 7, Ripp et al. teaches wherein subsequennt to step (c), the second region undergoes additional texturing such that the second region exhibits a final average surface roughness Ra3 (Fig. 8 – “Third Texture – Generating Face Milling”). Regarding the final average surface roughness Ra3, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  Here, at the time of invention, one ordinary skill in the art would have found it obvious to select an optimal final roughness average Ra3 less than 180 micro inches for the expected and desirable purpose ensuring club conformity with USGA guidelines.  Additionally, high surface roughness at a impact location will scuff up the golf ball, by limiting the roughness, this negative effect is mitigated.  
With respect to claim 9, Ripp et al. teaches wherein the first region defines a first heelward boundary and the second region defines a second heelward boundary that is coincident with the first heelward boundary (paragraphs [0062]-[0064]).
With respect to claim 10, Ripp et al. teaches laser etching a portion of the second region (paragraph [0070]).  
Claims 11-16, 18-19 are rejected based on the combined teachings of Ripp et al. and Peterson set forth above in the rejection of claims 1-7, 9-10.

Allowable Subject Matter
10.	Claim 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711